Opinion of the Court.
*35That the writing given in evidence, by the defendants was revocable, before a departure from the prison liberties, or any consequent act done injurious to the defendants, and that evidence of the revocation ought to have been admitted.
' 2. That the charge of the Judge was incorrect in directing-the Jury “that the plaintiff could not avail himself of the fraud, unless he carried the knowledge of the fraud home to Slosson, the bail,’ so as to make him a party to it. Whatever might be the effect of the licence or consent in writing, good upon the face of it, in case the bail had been imposed upon by such apparently good and valid licence, and had been induced thereby, to consent to the departure of the principal from the limits, orfiad relinquished security, or in any other way, changed his situation ; still in this case, where it does not appear, that the situation of the bail was in the least changed, after the writing was given, or that he knew of- its existence, the effect of the revocation, and the fraud in Daniels alone, in obtaining the licence, must be the same as to both defendants.
3. Evidence of the revocation was proper under those pleadings ; as this particular licence was not pleaded, but only given in evidence, it could be met by evidence only.
Judgment, that verdict be set aside, and new trial granted.